


110 HR 2966 IH: Plug-in Hybrid Opportunity Act of

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2966
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Markey (for
			 himself, Mr. Moran of Virginia,
			 Mr. Blumenauer, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the conversion of hybrid motor vehicles to plug-in hybrid motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Plug-in Hybrid Opportunity Act of
			 2007.
		2.Credit for
			 conversion of hybrid motor vehicles to plug-in hybrid motor vehicles
			(a)In
			 generalSubsection (a) of
			 section 30B of the Internal Revenue Code of 1986 (relating to the alternative
			 motor vehicle credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(5)the plug-in
				battery module conversion credit determined under subsection
				(f).
					.
			(b)Plug-in battery
			 module conversion creditSection 30B of such Code is amended by
			 redesignating subsections (f) through (j) as subsections (g) through (k),
			 respectively, and by inserting after subsection (e) the following new
			 subsection:
				
					(f)Plug-in battery
				module conversion credit
						(1)In
				generalFor purposes of subsection (a), the plug-in battery
				module conversion credit determined under this subsection with respect to any
				qualified plug-in battery module placed in service by the taxpayer during the
				taxable year is 35 percent of the cost of such module (including reasonable
				labor costs for installation).
						(2)LimitationThe
				amount of the credit allowed under this subsection shall not exceed $4,000 with
				respect to any qualified plug-in battery module.
						(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Qualified plug-in
				battery moduleThe term qualified plug-in battery
				module means any plug-in battery module—
								(i)the original use
				of which commences with the taxpayer,
								(ii)which is acquired
				for use or lease by the taxpayer and not for resale, and
								(iii)which is
				installed in a new qualified hybrid motor vehicle (as defined in subsection
				(d), determined without regard to subparagraph (A)(v) thereof) of the taxpayer,
				but only if such vehicle was not equipped with a plug-in battery module at any
				time prior to such installation.
								(B)Plug-in battery
				moduleThe term plug-in battery module means, with
				respect to any new qualified hybrid motor vehicle, an electro-chemical storage
				device of a standardized, mass-produced design of a battery manufacturer,
				which—
								(i)has a traction
				battery capacity of not less than 2.5 kilowatt hours,
								(ii)can be energized
				and recharged by plugging into an external 120 volt source of electric
				power,
								(iii)has been tested,
				as installed in a new qualified hybrid motor vehicle of the same make and model
				year, by the National Highway Transportation Safety Administration, and
				determined by such Administration to be in compliance with motor vehicle and
				motor vehicle equipment safety standards applicable to that make and model year
				vehicle when installed in such motor vehicle by a mechanic with standardized
				training in protocols established by the battery manufacturer as part of a
				nationwide distribution program,
								(iv)has been tested, as installed in a new
				qualified hybrid motor vehicle of the same make and model year, by a testing
				laboratory approved the Environmental Protection Agency, and such testing
				confirmed no effect on compliance with the emission standards applicable to
				such vehicle, and
								(v)is
				certified by a battery manufacturer as meeting the requirements of clauses (i)
				through
				(iv).
								.
			(c)No recapture for
			 vehicles converted to qualified conversion hybrid
			 vehiclesParagraph (8) of section 30B(i) of such Code, as
			 redesignated by this section, is amended by adding at the end the following:
			 “For purposes of the preceding sentence, a new qualified hybrid motor vehicle
			 shall not be treated as ceasing to be eligible for the credit allowable under
			 subsection (a) solely by reason of the installation of a qualified plug-in
			 battery module described in subsection (f).”.
			(d)TerminationSubsection
			 (k) of section 30A of such Code, as redesignated by this section, is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4) and inserting , and, and by adding
			 at the end the following new paragraph:
				
					(5)in the case of a
				qualified plug-in battery module (as described in subsection (f)), December 31,
				2010.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
